NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

In the Interest of L.M., a child.  )
___________________________________)
                                   )
P.M.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D18-3126
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
___________________________________)

Opinion filed February 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Jonathan E. Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee; and Rocco J.
Carbone, III of the Law Office of Rocco J.
Carbone, III, PLLC, Saint Augustine, for
Appellee Guardian ad Litem Program.


PER CURIAM.
           Affirmed.



LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-